Garnett, J. When appellant purchased the notes in question she took them from Drabek and kept them. At the maturity of an interest note she presented it for payment, in a business-like manner, at his office, where it was payable, and received her money. He was not her agent, at any time, in respect to the making or collection of the principal or interest on this loan. Any payment made to him after she took possession of the notes was made at the peril of the parties paying. That she had other transactions with Drabek and had money deposited with him is not of the slightest importance. His fraudulent representations to appellees, not made in the presence of appellant, can not, by any known rule of law, operate to her disadvantage. If Drabek had made the original loan for appellant, and as her agent, still he would have had no right to receive principal or interest, except where a note was left with him so as to give him apparent authority. Cooley v. Willard et al., 34 Ill. 68; Stiger v. Bent, 111 Ill. 328; Thompson et al. v. Elliott, 73 Ill. 221. The evidence introduced by appellees to prove a custom authorizing Drabek to collect the notes has no bearing on this case. The proof had no tendency to prove such a custom as would avail the appellees on the undisputed facts shown in this record. The decree of the Superior Court is reversed and the cause is remanded. Reversed, and remanded.